Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is response to 03/09/2022. No claim is newly added. Claims 1-20 are presented for examination.

Response to Arguments
The e-Terminal disclaimers filed on 03/09/2022 has been reviewed and are accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claims the prior art of record Masood (US Publication No. 2013/0018823) in view of Herring, Jr et al (US Publication No. 2012/0323627), further in view of Steinberg et al (US Pub. No (US Pub No. 2013/0340089) alone or in combination fails to anticipate or render obvious the claim invention, 	

Masood (prior art on the record) teaches a system for detecting undesirable content (for example malicious content and/or "spam") on a social network website. The system further stop or reduce the spread of undesirable posts such as malicious posts or spam on a social networking website by providing a method of automatically detecting said undesirable posts. Further, the system comprises retrieving or accessing a post from a user's social networking page, identifying the content of a pre-defined set of features of the post, comparing the identified feature content with a database of known undesirable post feature content, and using the results of the comparison to determine whether the post is undesirable. Further, the method may comprise, for content of a given feature, generating a "fingerprint" representative of the content (this could for example be a hash value). The fingerprints generated for the or each feature are then compared against fingerprints maintained within the database. It is also possible that content from multiple features, or indeed multiple corresponding fingerprints, could be combined into a single, super-fingerprint, to simplify the database searching operation.
Herring et al. (prior art on the record) teaches directed towards a technology by which sentiment is monitored by a monitoring service to provide real-time or near real-time results. A crawler is configured to communicate with one or more sources of sentiment data to obtain sentiment-related data based upon rules corresponding to an entity, such as a corporation or product, as specified in a topic set including one or more keywords. A mechanism processes the sentiment-related data to provide real-time or near real-time results corresponding to the rules, in which the rules are dynamically modifiable. Further, the system processes the sentiment-related data may be a selection mechanism that ranks and/or filters the sentiment-related data to provide content items as the real-time or near real-time results. The ranking and/or filtering may be based upon one or more attributes including topic, content, keyword data and/or source. The mechanism that processes the sentiment-related data may be an analysis mechanism that performs a data analysis on at least some of the sentiment-related data to provide the real-time or near real-time results.
Steinberg et al. (prior art on the record) teaches a system relates to user, organization, and information security on computer networks and social media services. The system further securing individuals, organizations, and other entities from unintentional disclosure of potentially harmful information to social media or other public channels. Further, the system scans `sharing` and uploading requests by users for potentially harmful information, and takes appropriate action based on certain rule sets. The system may perform scans either in real time, as a user uses social media; after a user enters information into social media; as he or she types on social media before he or she even submits the information to the social media; as it is entered by the user but before it actually appears to others; in batch mode; or through other means. The system may also periodically scan a user's social media contents. Further, the system warns users that their `sharing` request contains potentially harmful information. Further, the system automatically or with user input removes, adds, or modifies uploaded data, multimedia, or other items. The system may also delay sharing or quarantine `shared` data based on certain rules and analysis. In another embodiment, the invention may also scan other Internet venues for potentially harmful data.

None of the prior art of record teaches the non-obvious feature of the present invention, “presenting to a user a configuration interface containing one or more input fields; receiving information input by the user into the one or more input fields in the configuration interface, wherein the information input comprises filtering criteria; transmitting the information inputted by the user to a server on a network; generating, by the server, one or more rules for social media data being posted by an additional user on a social media platform based at least on the information input by the user; receiving a request to present the social media data on the social media platform; in response to the request, determining, by the server, whether one or more actions are triggered based at least on the one or more rules, wherein the determining comprises performing an expression match between at least a portion of the social media data and the filtering criteria; and upon determining that the one or more actions are triggered, performing the one or more actions”, in combined with other limitations as detailed in independent claims. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-20 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432